IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,838


EX PARTE CRAIG RONALD CAMPBELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23,639-A IN THE 300TH JUDICIAL DISTRICT COURT

FROM BRAZORIA COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to burglary of a
building as a habitual offender, and was sentenced to thirty-five years' imprisonment. 
	Applicant contends, inter alia, that his mandatory supervision was improperly revoked on
the basis of his failure to comply with sex offender conditions that should never have been imposed
in his case.  Applicant alleges that he has never been convicted of a sex offense, and that he therefore
has a due process right to be free from sex offender classification and conditions.  The trial court
finds that although there was a "sexual component" to at least one of Applicant's prior offenses,
Applicant does not have a prior "reportable conviction" as defined by Article 62.001(5) of the Texas
Code of Criminal Procedure.  
	We order that this application be filed and set for submission to determine whether and under
what circumstances a releasee who has never been convicted of a "reportable offense" may be
required to comply with sex offender conditions of mandatory supervision.  The parties shall brief
the issue.
	Further, the trial court shall determine whether Applicant is indigent.  If Applicant is indigent
and desires to be represented by counsel, the trial court shall appoint an attorney to represent
Applicant.  Tex. Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days
of the date of this order, a supplemental transcript containing either the order appointing counsel or
a statement that Applicant is not indigent.  All briefs shall be filed with this Court on or before May
6, 2008.

Filed: February 6, 2008
Do not publish